    Case 3:17-cv-00728-D Document 116 Filed 09/09/19           Page 1 of 4 PageID 9928




                   IN THE UNITED STATES COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION



THOMAS BUCHANAN, on behalf of
himself and all others similarly situated,

                  Plaintiff,
                                                     Case No. 3:17-cv-00728-D
                      v.

SIRIUS XM Radio, Inc.,

                 Defendant.




                  PATRICK MAUPIN'S OPPOSED MOTION TO
                 CONDITIONALLY OPT OUT OF CLASS ACTION
                     AND BRIEF IN SUPPORT THEREOF


      Movant Patrick Maupin ("Movant") respectfully moves the Court for permission

to conditionally opt-out of the instant case if the court of appeals does not rule in his

favor on his appeal of this Court’s order denying his motion to intervene.



      This motion is opposed by Defendant.




                                                          Maupin Motion to Opt Out Page 1 of 4.
    Case 3:17-cv-00728-D Document 116 Filed 09/09/19          Page 2 of 4 PageID 9929




                                          ARGUMENT

      Pursuant to the Court’s Memorandum Opinion and Order (Dkt. 114), stating in

part that “Maupin can opt out of the class action, object to the settlement, or enter an

appearance through an attorney,” Movant intends, if allowed by this Court, to opt out

and pursue his own litigation if the court of appeals does not reverse this Court’s denial

of Movant’s motion to intervene.

      As the Court is aware, Movant believes his rights would be best protected by

intervention in the instant case. Unfortunately, it is unlikely that the court of appeals

will rule on his intervention motion before the deadline for exclusion has passed, so

Movant respectfully requests that the Court allow him his second-best option–that of

opting out–if his intervention appeal fails.

      Clearly, the exclusion deadline has not passed, and Movant could opt out right

now, but that action would render moot his appeal of the intervention order. Defendant’s

response to Movant’s motion to intervene explained that opting out was one of several

ways that Movant could protect his interest (Dkt. 112 at 6), but Defendant now objects

to the present motion. Ms. Allison Waks explained to Movant that “Sirius XM objects.

The Court has already established a process for the decisions to be made by class

members.”

      Despite Defendant’s objection, this Court has wide latitude under Rule 23(d)(1) to

allow Movant to conditionally exclude himself from the litigation, and Rule 23(e)(4)


                                                         Maupin Motion to Opt Out Page 2 of 4.
    Case 3:17-cv-00728-D Document 116 Filed 09/09/19          Page 3 of 4 PageID 9930

specifically contemplates that the Court may take steps to afford class members an

additional opportunity to opt out before final settlement approval. Movant has clearly

expressed his dissatisfaction with the settlement, and Defendant has suggested Movant

should opt out, so it should not come as any surprise or be seen as unfair that, if Movant

cannot intervene, he does, in fact, choose to opt out.



                                   RELIEF SOUGHT



      For the foregoing reasons, Movant asks this Court to allow him to opt out of the

settlement if and only if the court of appeals rules against his appeal of this Court’s order

denying his motion to intervene.



      Dated this September 9th, 2019



                                       Respectfully submitted,

                                       /s/ Patrick Maupin
                                       Patrick Maupin
                                       Pro Se
                                       2206 Southern Oaks Drive
                                       Austin, Texas 78745
                                       (512) 743-8620
                                       pmaupin@gmail.com




                                                         Maupin Motion to Opt Out Page 3 of 4.
     Case 3:17-cv-00728-D Document 116 Filed 09/09/19        Page 4 of 4 PageID 9931




                          CERTIFICATE OF CONFERENCE


      Movant conferred via email with Class Counsel, and with Defendant. Class

Counsel have no objections to this motion, but Defendant objects to it.



                                      /s/ Patrick Maupin
                                      Patrick Maupin




                              CERTIFICATE OF SERVICE

      I hereby certify that on this 9th day of September, 2019, I electronically filed a

true and correct copy of my Motion to Conditionally Opt Out of Class Action with the

Clerk of the Court by using the CM/ECF system, which will send notification of such

filing to all counsel of record.


                                      /s/ Patrick Maupin
                                      Patrick Maupin




                                                        Maupin Motion to Opt Out Page 4 of 4.
